Title: To James Madison from William Eaton, 8 June 1802
From: Eaton, William
To: Madison, James


					
						Duplicate.
						Sir,
						Tunis 8th. June 1802
					
					My measures with Mahamet Bashaw the rightful sovereign of Tripoli, which I have had the honor to detail to government by different routs and various occasions, have undergone very severe criticism by Captains S. Barron and Bainbridge; by them reprobated in a stile of most illiberal censure; and under their influence, rejected by Capn. Murray in an air of authority and reprimand which I should not expect from the highest departments of government.
					I am aware that the expression found in my communication on the subject, We are abandoned by our ships of war, may have touched the feelings of Gentlemen commanding them—I am not in fault for that.  It is my duty, at least I consider it so, to report facts as they present themselves to me: no consideration will divert me from that duty.
					The Philadelphia sailed from this port the 23d. September last for Tripoli; and returned 2d. Oct. following,  She has not been seen here since; and one of her midshipmen now acting in the Constellation, whose name I forget, affirms that she has but once since shewn herself before Tripoli, and then remained on the station only six hours.  This is the only U States ship of war Except the Geo. Washington, a transport, which has appeared at all on this coast since October until the arrival of the Boston Capn. McNiell, who has kept his post.  The extremity of winter compelled the Commander of the Philadelphia to          take house and lodgings at Saragosa, except thirty or     forty days he has been on shore  at Leghorn. The Essex has been stationed off Gibraltar to watch the hull of a dismantled ship: but that post she has left occasionally ten, twelve or fifteen days at different periods: she may have had special gales at Malaga and Cadiz.  This is a singularly economical mode of carrying on the war;  and it is not extraordinary, if Gentlemen feelingly attached to it should take offence at a vigilance which should go to put an end to it.      
					There may be another source of grievance between one of those gentlemen and myself, which takes its rise at Algiers.  I have used the liberty, in terms as pointed as every citizen of the United States should feel the abasement, to express my concern that a United States ship of war should have been exposed to the ridicule  of nations navigating the sea under Algerine Colors.    And  though I never aimed to reflect any     censure on the commander who acted under perhaps inevitable compulsion yet it is nevertheless possible nay probable that the turn Mr. O Brien may have given to my expressions    should have wounded his sensibility: for whoever is acquainted with    the emotions of the human heart will be at no loss to imagine what sort of sensations my disapprobation of that disgraceful concession would excite in the temper of individuals who really are or who seem to think themselves implicated.  It is very certain that Cap. Murray has been influenced by Captains S. Barron and Bainbridge.  When I had the pleasure to wait on these gentlemen in this port last summer, they expressed their intire concurrence in all my measures; and seemed, with me, fully persuaded that the most energetic operations would alone stamp the impression on these powers which our nation are desirous to impress of our strength and abilities.            
Why  their minds   so suddenly  from that  sentiment, or why Cap.  Murray should arrogate to himself the discretion to put so prompt, so rigorous a check to measures tending to that effect, I cannot well comprehend: it is a strange notion of economy  which should induce him to reject a project which promises a saving to the United States hundreds of thousands under a pretext of curtailing an expense of 10 or 20 thousand dollars.  If he acted from want of confidence in the success of the project he was moved by a zeal without knowledge.  Information he may have received from Captains S. Barron and Bainbridge must have been presumptive; for those commanders, not having been, for the eight months last past in this quarter, can be but very imperfectly informed of the whole facts and entire object which those arrangements embrace.  They can    infer, I have no information on the subjects, except by    mere intimation; other than what they derive   from my dispatch as above  alluded to, passed open through their hands; to which however it is manifest, they paid no respect;  except such parts of them    as may have been construed to have reference to individual delinquency.  But to whom are gentlemen intrusted with    and fresh in command here to look for information?  To the local and proper Agents of the Government stationed here to watch for the interests of the U States; or to the Theatres of Saragosa, Leghorn and Malaga?
					Last summer, when I used the discretion to declare Tripoli in a state of blockade; to which measure Commre. Dale gives his concurrence and assurance of support by his letter of 28. August; had circumstances favored a close blockade a few weeks only; we might have had peace on our own terms.  The project which forms matter for this communication presented another position still more favorable; because it promised a permanent peace.  Every thing relating to the project, so far as depended on my exertions, has had its full effect.  The Bashaw, faithful to his engagements, went to Malta; and was there 17th. May, had an interview with Captain McNiell, and promised to wait there the arrival of Commodore Truxton’s squadron: I believe he is still there.
					If Commre. Dale’s squadron had continued on its post till relieved, as appears to have been intended, and had seized the occasion which my project with the Bashaw offered; the U States ere this, perhaps, might have had a peace on terms equally honorable and advantageous.  I hope the opportunity is not lost.  But I am extremely hurt at the precipitate manner in which Cap. Murray thinks himself authorized to discard the project; and equally so at the public censure he has allowed himself the freedom to pass on my conduct in the affair, at Gibraltar.  Had he possessed the delicacy due from one officer of this government
to another, and sent my ship back to me  with his opinion modestly expressed, I should have 
been reconciled to the manner,
though not to the measure of his conduct, but to proclaim in the Consulate of the U States, at that place my reprehensibility, to forbid the Consul furnishing the     ship any Supplies, and to endeavor to take the seamen out of     her as he really did, two of them in his own barge (as if     prepensely bent to distress me) are transactions at which a man of less Sensibility could not but be moved. It is an ex parte way of examining and a summary way of blasting men and measures, which would better become an eastern Bashaw than a citizen of the United States in command.  But all this out of pure regard to the Treasury!  He might have had the discernment to perceive that hitherto no 
expense had accrued to the U States, that this is an 
account which remains to be audited at the proper office; and under 
these reflections, with an equal zeal to the interest of our common country; he might have spared the sensibility of a public servant, who, if not as old in service as himself, thinks it no arrogance to assert as ardent a concern for the public welfare.  It is remarkable, and savors somewhat of duplicity, that while here six days, and conversing with the utmost seeming frankness and friendship, Captain Murray never once signified to me the steps he had taken with the Gloria.  He only said he had given Capn. Bounds a letter and copies of his instructions from Government to bring me.  He certainly did not concur, at first, in opinion with me on the project in view—and advanced for reason, that no construction of his orders would justify him in taking the said Bashaw out of a neutral vessel, though 
in character of an enemy with forty armed soldiers 
of Tripoli for his guard; nor even to fire a shot on a Tripoline town or castle in support of any measures whatsover—his operations being directed solely against the cruisers at Sea.  I disputed this construction with him on the principles of the laws of nations and maxims of war; and, I believe, convinced him of an error.  But if his construction were correct, according
to the object and intent of government, how could it prohibit his co-operations with a rightful Bashaw to seduce a rebel and a common enemy, and bring about—an 
event which promises 
a vast saving and perpetual peace to the U States?  I do believe, however premature, chimerical, or insane the project may appear on a superficial view, or seen through a partial medium, if supported, it would have saved the United States more than a million of dollars and many lives. And I do believe it might have taken effect, if the Coast of Barbarbary had presented as powerful attractions as that of Europe.  It is a project which has long been in concert between the rightful Bashaw and myself: it was suggested to me by Mr. Cathcart; I have acted with the advice and concurrence of Mr. Cathcart; Cap. McNiell; Docr. Wm. Turner of the navy; Mr. Chas. Wadsworth of the navy; Capns. Geo. G. Coffin and Jos. Bounds, American masters of merchantmen; (the last named four gentlemen in this house when I dispatched the 
Gloria, on this service) the Swedish charge of affairs; and Mr. Lewis Hargreaves an English gentleman in my confidence, appointed to take charge of this office in case of my decease or necessary absence.  If then the commanders of the Philadelphia and Essex are correct in charging me with insanity, those gentlemen must have labored under the same delirium.  But, knowing the relative 
of the two Bashaws; the universal discontent of the subjects of Tripoli with the usurper and their predilection for their rightful sovereign, we thought this project an economical and a prudent one; and we believed from the tenor 
of the President’s
address to both houses, not having then seen the act of Congress of Feb. 6th., that
the measure would obtain the support of our squadron, and the 
approbation of our Government and Country.  I shall adhere to the position I have taken until the arrival of Commodore Truxtun; to whom I find Cap. Murray referred for orders. And for my single self, on whom the weight of censure seems to have fallen, if I have surpassed the limits of that discretion which I suppose attached to my duty I hold myself responsible alone to my government for my Conduct; not amenable to an inferior Captain of a squadron.
And if I should say I consider Cap. Murray’s 
procedure premature, presumptious, the result of weakness biassed by ignorance and prejudice, I should not be less liberal than
those Gentlemen who have 
commenced   proceedings; perhaps more correct. Cap. Murray asserts again, as a reason for his conduct, that he is an Officer in the service of the United States.  Am I; are the gentlemen who have acted with me less so?  Or is Cap. Murray come forward vested with supreme authority to pass unqualified censure on the measures of officers long employed on this frontier; and to hold us up, unheard and unseen, in a foreign port, to public mistrust and disgrace?  If so, it is a 
hard case indeed! And, if so, I beseech it as a favor—I demand it as a right, that the President will have the compassion on me to cause my name to be struck from the list of public agents, and to place some person here who possesses better qualifications to serve in this station—and more patience to suffer injury:  there is no reason why I should be sacrificed to the convenience of gentlemen, who seem to consult their ease rather than their duty.  After nearly four years exile, in a state of constant vigilance, exertion, perplexity and menace, and after having received honorable testimony of the approbation, not only of my government but of every officer serving under it who has been well acquainted with my Agency, to be condemned and published by a man just from his fire side, seems as unreasonable as it is indeed mortifying.  If I should declare that once holding
this post, I have acted with a stedfast zeal to what I considered  the best interest of my Country; it would perhaps, be arrogating to myself a merit which my country will not allow me.  I have certainly kept nothing concealed from the Executive;  Government will therefore judge of my merit or demerit: here I rest my cause.  
					If 
the assertions I have made in this letter be founded in fact, it will appear that the Gentlemen, who have wantonly sported with my feelings and character for overacting my part—have been so careful to avoid this imputation that they have kept pretty generally at an economical distance from all dangerous projects.  During the whole time of the Squadrons being in this sea Tripoli has not been blockaded forty days until since the arrival of the Swedes and the Boston.  What is the consequence?  The world, and particularly these regencies, begin to whisper that The Americans are playing the same farce here as the Danes!  I do not undertake to say that the commanders have not acted in conformity to orders—But I cannot forbear repeating, what I have so often insisted on, and what I 
fear we shall find true too late; Except more energy be 
thrown into our operations against Tripoli, we shall fail in our object; 
and, by a 
temporizing mode of warfare, encourage the other Barbary powers to 
become insolent. This will not be found the prediction of a disordered fancy!  All the frigates of the U States employed in cruising, or even in a blockade, are inadequate to prevent the small gallies of the enemy from stealing out and doing us mischief.  While the Constellation 
at anchor in this bay, two of that species of cruisers passed along the coast, and entered Bizerte, about 40 miles from this—and, the next day departed in search of Americans.  If they pass over to capes DeGatt and Pallas, they will be very likely to catch some of our merchantmen; except they fall in with Captain Sterret, who is on that coast, and who, no doubt, will give a good account of them.
   
					I labored to enforce my ideas of pushing the war on Cap. Murray’s concert.  He says the system is neither in the view nor the abilities of the U States: but that we must rely on the magnanimity of Europe to regulate these States altogether. Men and nations must undergo more than a Christian regeneration before we shall see Europe volunteering in the protection of the commerce of the U States. To me this appears the moment to fix our reputation in the view of these piratical States—We should not be indifferent to it in the view of the world.  If the 
occasion be suffered to be lost the disadvantages will be incalculable.
					I have delivered the last regalia from England, saving the sword; they were highly acceptable—and 
produced from the Bey 
permission to ship for provisions—But after delivering the arms to the Bey, he revived through 
his Minister, his former demand for a Corvette or brig
of war—I got over this claim—at least for the present  I fear I shall not so easily do away that which arises out of any measures with Mohamed Bashaw; if however it 
should be insisted on, by the Minister (I shall contend that it is 
annulled on his part by having proposed a new mode of 
treaty) He then complained of a violation of the neutrality of his coast by Cap. Sterrets having chased a Tripolitan galley on his shore, and firing on her in that situation
(one of those above mentioned)  I satisfied him 
on this complaint without a sacrifice.
					Three days ago entered a large swedish ship laden with military stores and deals, a present for this Bey.
					As late as 22d. ult. Tripoli had made no captures of our vessels nor Citizens.
					Since the promulgation of the definitive treaty, upwards of an hundred French citizens have arrived here with a view of establishing themselves; I include whole families.  A striking proof of the humane intentions of that Government to regulate these regencies.  I have the honor to remain with perfect respect, Sir, your most Obedient Servant
					
						William Eaton
					
					
						June 15.
						P.S. I have this morning received certain intelligence four days from Malta, that Mahomed Bashaw is still there. That he has had an interview with the Swedish Admiral, who has adopted the measure projected here—and that he has renewed his oath to wait the junction of the American and Swedish squadrons at Malta to proceed with him before Tripoli.  In fact, so confident is Mahamet of the success of this enterprize that he has written this Bey on the subject, stating to him his want of confidence in his brother, and his resolution to seek other means through the help of God, than those recommended by this Bey, for the safety of his person and the restoration of his rights.  His letter was read yesterday at the palace in the presence of the Batavian Consul—The Bey expressed astonishment—and immediately observed that  This is a project of the American!  He did not express any uneasiness on the subject.
						How is it that every Commander, as well as every body else who has acted on this coast comes into this measure; and that those only who have scarcely or never been here take on themselves to reject it! I flatter myself that the sink of Jewish perfidy in Algiers will not always have the address to blast the measures and disgrace the flag of my Country!
					
					
						Tunis June 8. 1802.
						While Cap. Murray was on shore he seemed willing to excite my alarm by a frightful picture of the operations of Government—Said that,  Under the influence of the present Executive, the Constitution of the United States was sapped to its base—the ablest and best men in office put down—salutary laws repealed—the military establishment almost annihilated—the best citizens generally dissatisfied—and every thing verging to disorder and anarchy in our country.
						When I asked an explanation to this pretended violation of the Constitution He quoted the repeal of the Judiciary Act. As a common-place answer, I supposed that the creative power had inherently the power of abolishing—and that this power was exercised in the establishment of the courts which formed the subject of this repeal.
						If this circumstance do not suggest what kind of support executive measures may receive from Gentlemen of this turn of thinking, it will at least show that his latitude of censure is not confined to the subordinate agents of the Government.
						I did not enter this article in the body of my communications of this day, it being irrelative to the subject.
					
					William Eaton
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
